Citation Nr: 0936859	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-28 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for residuals of a 
gunshot wound of the left leg.

2.	Entitlement to service connection for hearing loss.

3.	Entitlement to service connection for tinnitus.

4.	Entitlement to service connection for a scar of the 
right arm.

5.	Entitlement to service connection for a skin disorder of 
the groin and legs,          to include as due to Agent 
Orange exposure.

6.	Entitlement to service connection for skin cancer, to 
include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1967.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied entitlement to the benefits 
sought. 

The Veteran and his spouse testified during a hearing at the 
RO before a Veterans Law Judge of the Board in March 2006, a 
transcript of which is of record.              The Board 
previously remanded this case in July 2007.


FINDINGS OF FACT

1.	The competent evidence does not establish that the 
Veteran has the residuals of a gunshot wound to the left 
lower leg during service.

2.	Hearing loss was not incurred or aggravated during 
service.

3.	Tinnitus was incurred during service.

4.	The Veteran does not currently have a scar of the right 
arm.
5.	A skin disorder of the groin and legs was not incurred 
or aggravated during service.

6.	There is no competent evidence indicating that the 
Veteran has skin cancer. 


CONCLUSIONS OF LAW

1.	The criteria for service connection for the residuals of 
a gunshot wound of the left leg are not met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.	The criteria for service connection for hearing loss are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).

3.	The criteria are met for a grant of service connection 
for tinnitus. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.	The criteria for service connection for a scar of the 
right arm are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

5.	The criteria for service connection for a skin disorder 
of the groin and legs,          to include as due to Agent 
Orange exposure, are not met. 38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

6.	The criteria for service connection for skin cancer, to 
include as due to Agent Orange exposure, are not met. 38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from April 2004 through August 2007. The 
March 2005 Statement of the Case (SOC) explained the general 
criteria to establish a claim for entitlement to service 
connection. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the August 2007 notice letter 
provided information concerning both the disability rating 
and effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance,                  the initial VCAA notice 
correspondence preceded issuance of the rating decision on 
appeal, and thus met the standard for timely notice. The 
August 2007 letter did not comport with the timeliness 
requirement. However, the Veteran has had an opportunity to 
respond to the relevant VCAA correspondence in advance of the 
most recent August 2009 Supplemental SOC (SSOC) 
readjudicating his claims. There is no indication of any 
further available evidence or information to be associated 
with the record. The Veteran has therefore had the full 
opportunity to participate in the adjudication of the claims. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining service 
treatment records (STRs), records of VA outpatient treatment, 
and arranging for the Veteran to undergo several VA 
Compensation and Pension examinations. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002). In support of his claims, 
the Veteran has provided private medical records from various 
sources, and several lay statements. The Veteran testified 
during a March 2006 Travel Board hearing. The record as it 
stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.

Analyses of the Claims

Residuals of Gunshot Wound of the Left Leg

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

The Veteran's service treatment records are absent mention of 
incurrence of a gunshot wound to the leg during his service. 

In January 2005 correspondence, the Veteran described 
receiving a gunshot wound to the left leg in 1966 during a 
combat operation while under sniper fire, and stated he was 
treated at a mobile hospital and then returned to duty.

Personnel records denote an occupational specialty as a track 
vehicle mechanic.  The Veteran received the commendations of 
the Vietnam Service Medal (VSM) and the Vietnam Campaign 
Medal (VCM). There are no specific campaigns or operations 
listed in which he had participation. 

During the March 2006 Travel Board hearing the Veteran 
described as a precipitating injury that while conducting a 
mine sweep operation a Vietnamese civilian lobbed a grenade 
at the platoon and a firefight ensured, during which the 
Veteran was wounded in the left leg. He stated he was taken 
to a military hospital where the wound was stitched up and 
wrapped, and he was returned to his unit within a few days. 

Development measures pursuant to the Board's July 2007 remand 
included a request for records of any in-service 
hospitalization from the 85th Surgical Hospital in Tien An, 
which resulted in the response that no such records were on 
file.             A search of morning reports for the units 
in which the Veteran served revealed only that for a 6 day 
period in March 1967 the Veteran had a temporary duty 
assignment (TDY) to Bangkok for rest and relaxation. 

The Veteran underwent a May 2009 VA Compensation and Pension 
examination for dermatological evaluation. The VA examiner 
considered the reported history of a gunshot wound to the 
left anterior thigh in 1967. The Veteran had previously 
testified that it was a "through and through" wound, but on 
examination stated it was "grazing." He indicated that he 
was airlifted out to a field hospital where the wound was 
cleaned and stitched and he returned to duty after a few 
days.              The Veteran stated that there he had not 
received the Purple Heart because at the time he had turned 
down the medal. He reported the wound still bothered him once 
a month with episodes of pain. The examiner noted review of 
the claims file. Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder). There was an April 
1985 private physician's report during elective left knee 
surgery which noted a scar on the anterior left thigh without 
explaining its origin. There  was no indication from service 
records, or post-service records of the Veteran having 
sustained a gunshot wound.

The examiner expressed the opinion that the scar on the 
Veteran's left thigh was unlikely to be from a gunshot wound 
sustained while in service. The rationale was that the scar 
on the left thigh was not consistent with his claim that it 
was a through-and-through or graze injury from a bullet. The 
Veteran stated the wound was sutured closed and he was 
returned to duty, but it was unlikely that a graze wound 
would be sutured closed. The scar did not look like a wound 
that had been sutured. It appeared as if there was some type 
of abrasion, or even a graft of some type from the area. 
There were no records to document a gunshot wound in the 
service.

On these findings the Board has determined that service 
connection for residuals of a gunshot wound to the left leg 
is not warranted. The record demonstrates the current 
existence of a scar on the left anterior thigh, the potential 
result of in-service injury were such injury substantiated. 
Here, however, that is not the case by several objective 
development measures on the part of the RO. There is 
initially no documentation of the injury claimed in the 
Veteran's STRs or otherwise on attempting to secure medical 
records from the field hospital he identified as where he 
sought treatment. Attempting to obtain the Veteran's morning 
reports while successful did not elucidate that an in-service 
injury transpired. An inquiry to the JSRRC resulted in that 
agency's inability to confirm the incident described through 
review of all available sources of service documentation. 

The Board recognizes that the Veteran at one point described 
the circumstances surrounding the injury as combat service. A 
determination on whether a veteran had participation in 
combat is made on a case by case basis on review of all 
relevant circumstances and available evidence. VAOPGCPREC 12-
1999 (Oct. 18, 1999).
The record does not show the Veteran received any decorations 
that are directly indicative of combat service. He states the 
Purple Heart Medal was made available to him after his 
injury, but he turned it down. He states also that because of 
an interpersonal conflict with a clerk mention of the injury 
was withheld from his record. Whether or not this is indeed 
the most accurate summary of what occurred, there is further 
evidence that his military occupational specialty was as a 
vehicle mechanic. As indicated below, VA examination has not 
demonstrated the likelihood of current injury consistent with 
a prior gunshot wound. In summary, there is no basis to 
establish the Veteran had participation in combat in service, 
under which circumstances his own statement alone would be 
sufficient to establish in-service injury. 38 U.S.C.A. § 
1154(b). In this case there must instead exist competent 
medical evidence of the same during service.

Significant moreover, the May 2009 VA medical examination 
ruled out the likelihood of a gunshot wound injury during 
service given not only the absence of service documentation, 
but that recent examination that failed to show either a 
through-and-through or graze injury from a bullet consistent 
with the Veteran's description. To the extent there was 
present a scar on the left thigh this was attributed to a 
type of abrasion, or even skin graft to the area possibly 
associated with a 1985 left knee surgery. This examination 
provides a competent and informed source of evidence to 
discount the occurrence of a gunshot wound injury as alleged, 
and is grounded in current examination of an identified 
injury site. 

Considering both the lack of any documentation of the 
underlying claimed injury, and the post-hoc medical evidence 
discounting a gunshot wound, there is no evidentiary basis to 
establish such injury occurred. Absent such injury during 
service, a causal nexus between a left anterior thigh scar 
and service also cannot be proven. See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."); 
38 C.F.R. § 3.303(d). 

For these reasons, the Board is denying the claim on appeal 
for service connection for residuals of a gunshot wound to 
the left leg. The preponderance of the evidence is 
unfavorable on this claim, and hence the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).
Hearing Loss

The report of a April 2005 VA audiological consultation notes 
the Veteran's report of hearing loss worse in the right ear 
than left since service when a mortar went off near the right 
side. He also reported daily bilateral tinnitus. The 
assessment following an audiological evaluation was of 
findings indicating mild to moderate sensorineural hearing 
loss in both ears with good discrimination. The audiologist 
further commented that the configuration of the audiogram was 
not typical of noise exposure, and factors such as unknown 
etiology, occupational and recreational noise exposure, 
environment, aging and nicotine use most likely played a 
significant role in hearing loss and tinnitus. According to 
the audiologist, the subjective history of military noise 
exposure indicated some aspect of the hearing loss and 
tinnitus might be related to military noise exposure. 

During the March 2006 Travel Board hearing, the Veteran 
described an incident of acoustic trauma when in 1965 while 
stationed in Germany he was working on a tank when an 
individual above him set off a main gun simulator on the 
turret of the tank. He further described noise exposure from 
close proximity to mortar attacks while on guard duty in 
1967. He also indicates having been in a continuous loud 
environment from vehicle noise. 

An April 2008 response from the U.S. Army and Joint Services 
Records Research Center (JSRRC) to an RO request to confirm 
the incident stated that the available service records did 
not substantiate that it occurred.

The Veteran underwent a May 2009 VA examination by an 
audiologist. He reported that hearing loss interfered with 
activities of daily living, and he often had to ask 
individuals to repeat themselves. He had difficulty hearing 
the television at a normal volume, and relied on visual input 
as well as auditory input. The Veteran reported noise 
exposure during service from exposure to mortar fire, close 
proximity to gunfire, and in the capacity as a vehicle 
mechanic. He denied post-service occupational noise exposure. 
He reported recreational noise exposure from hunting and 
motorcycles with use of hearing protection. He also described 
constant bilateral tinnitus after military noise exposure. 
Following an audiogram, the diagnosis was mild to moderately-
severe sensorineural hearing loss in both ears. 

The VA examiner then indicated that the Veteran reported a 
history of noise exposure during military service, and onset 
of hearing loss was stated to be in the military. However, a 
review of service medical records revealed hearing within 
normal limits on entrance examination, and on separation with 
no threshold shift. Reported case history also included 
recreational noise exposure. The examiner concluded that 
therefore hearing loss was not caused by or a result of 
military noise exposure. 

Based on the preceding the Veteran's hearing loss is not 
demonstrated to have a causal association with his service. 
While he is shown to have a current hearing loss disability 
within the meaning of 38 C.F.R. § 3.385 based on specific 
recent audiometric findings, the competent and probative 
evidence rules out in-service noise exposure as the etiology 
of the same. A preliminary April 2005 VA outpatient 
evaluation concluded that some of the hearing loss might be 
associated with subjective military noise exposure, but 
identified more prevailing factors such as post-service 
occupational noise, environment, and aging. To the extent the 
opinion considered subjective history of noise exposure, it 
was hardly definitive in identifying this as a determinative 
factor. See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical professional's use of equivocal terms such as 
"may" or "may not" was too speculative to constitute a 
definitive opinion on issue of causation); Winsett v. West, 
11 Vet. App. 420, 424 (1998). The May 2009 VA examiner 
provided a more conclusive opinion essentially finding no 
link between hearing loss and reported noise exposure, given 
the absence of in-service documentation, and post-service 
noise exposure history. The evaluating audiologist properly 
took into account the Veteran's self-reported history of 
acoustic trauma in arriving at his opinion. The Board has the 
province to consider the merits of a medical opinion and 
determine whether to accept it in view of its underlying 
factual background. See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (the Board may consider and evaluate the underlying 
basis of an opinion on a medical question, and determine 
whether to accept such an opinion under the circumstances).

Based upon the May 2009 VA examiner's opinion finding against 
a causal nexus to service, and lack of equally or more 
probative contravening evidence, the preponderance of the 
competent evidence clearly is against the Veteran's claim on 
the issue of causation. The Veteran himself as a layperson 
cannot set forth a probative opinion on the cause of his 
hearing loss, absent consistent medical evidence. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski,        2 Vet. App. 492, 494 (1992).

Accordingly, the Board is denying service connection for 
hearing loss. The preponderance of the evidence is 
unfavorable on this claim, and hence the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Tinnitus

The foregoing May 2009 VA examination by an audiologist 
further observed that the Veteran had a history of noise 
exposure during service, with an onset of tinnitus stated to 
be in military service following acoustic trauma. The VA 
examiner concluded that tinnitus was at least as likely as 
not due to noise exposure in the military. 

Considering the above, there is a competent basis to grant 
service connection for tinnitus. The VA examiner considered 
the Veteran's assertions of noise exposure, and associated 
the post-service diagnosis of tinnitus with the same. The 
Board recognizes that a negative opinion was returned on the 
etiology of hearing loss, based on lack of documentation of 
hearing difficulty in service, as well as intercurrent 
recreational noise exposure. However, this same information 
as to medical background was before the examiner in 
considering the etiology of tinnitus. While the stated 
rationale for the preceding opinion is somewhat limited, the 
examiner clearly had access to the available medical history. 
It is apparent that the examiner deemed the type of noise 
exposure during service to be a plausible precipitating 
factor for tinnitus. Thus, the Board will accept as probative 
the conclusion stated therein. Accordingly, service 
connection for tinnitus is granted. 


Scar of the Right Arm

In January 2005 correspondence, the Veteran stated that he 
received a scar on the right arm in service when while towing 
a tank by truck the tow bar broke and cut the arm. 

On a May 2009 VA dermatological examination, the Veteran 
described the above injury in which he sustained a cut to the 
right anterior forearm. The scar was no longer visible. The 
Veteran had a large tattoo placed at this location around 
1970, otherwise he stated that the scar would be visible. The 
Veteran's enlistment examination in December 1964 had 
referred to a right forearm scar. Upon objective examination, 
the VA examiner was unable to see or palpate a scar in the 
location described. Photographs were taken which did not 
appear to show such a scar.            The diagnosis was 
history of scar of the right anterior forearm, no visible or 
palpable scar at the time of the examination. The VA examiner 
opined that if the Veteran had a scar on the right arm in 
December 1964 or after that, it had become invisible due to 
age and tattoos. 

The findings of record do not provide a basis to show the 
Veteran has a right arm scar attributable to his service. By 
all indication from his December 1964 entrance examination 
this was a manifestation which preceded service. Moreover, on 
recent VA examination there was no indication of a scar in 
the identified area of the right arm, either on review of 
photographs, or actual physical examination. The examiner 
opined that if any scar had been present, it had long since 
disappeared. The conclusion warranted is that the current 
disability claimed of a scar on the right arm does not exist. 
Absent evidence of a claimed disability, service connection 
cannot be substantiated. Moore v. Nicholson, 21 Vet. App. 
211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Hicks v. West, 12 Vet. App. 86, 89 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). Since 
here there is no competent evidence of a scar on the right 
arm, service connection for this claimed disorder must be 
denied. 


Skin Disorder of the Groin and Legs

Pertinent VA law and regulations provide that a veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009). Those diseases that are listed at 38 C.F.R. § 
3.309(e) shall be presumptively service connected if there 
are circumstances establishing herbicide agent exposure 
during active military service, even though there is no 
record of such disease during service. Generally, the 
regulation applies where an enumerated disease becomes 
manifest to a degree of 10 percent or more at any time after 
service. 38 C.F.R. § 3.307(a)(6)(ii). 
 
The provisions for presumptive service connection do not 
preclude a claimant from establishing service connection with 
proof of actual direct causation, on the basis that his 
exposure to Agent Orange led to the development of the 
claimed disability after service. See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994). 

STRs do not provide reference to any form of dermatological 
symptoms or disorder.

A February 2003 report from a private medical clinic 
indicates that the Veteran complained of a left leg rash. 
There was present on the left lower extremity a yeast 
infection. The assessment was of a skin rash. The Veteran was 
treated with Mycolog for 10 days. 

During the hearing the Veteran described having a persistent 
rash of the legs and groin which he stated had manifested on 
and off since service. He indicated that he had often used 
hydrocortisone cream to treat his symptoms. 

On VA examination in May 2009 the Veteran stated that a rash 
on his left calf began to appear in 1968 or 1969 just after 
his return from Vietnam. He indicated he never sought medical 
treatment until 2006. Prior to that he had self-treated the 
skin rash through application of hydrocortisone and lotrimin 
which seemed to help temporarily. The Veteran described 
symptoms of pain and soreness, even when the rash was not 
visible. He submitted a photograph which showed a well-
demarcated red macular area of skin on the left 
ateriorlateral calf, which was not then present on 
examination. There was VA outpatient medical history 
indicating a visible rash when the Veteran was seen in May 
2006, and eczematous dermatitis was diagnosed.           It 
was not present on follow-up dermatological appointments in 
November 2007 or February 2008. The examiner observed that 
where the Veteran had scratched his skin during the exam 
there were red marks, signs of atopy, a clinical syndrome 
involving hypersensitivity with a hereditary predisposition.

The diagnosis was eczema, by history, left lower leg, and 
atopic dermatitis.                 The examiner then 
commented that the rash the Veteran described as having had 
in the past was not the type of skin condition that could be 
caused by exposure to herbicides. The stated rationale was 
that there was no rash present on examination. There was also 
no documentation of a rash during or soon after the service. 
On the examination the Veteran had demonstrated a tendency 
for atopic dermatitis, which was an inherited 
hypersensitivity of the skin. 

The competent findings weigh against a determination of 
service connection for a skin rash. The initial requirement 
of a diagnosis of a current disability contemplates a 
relevant diagnosis having been made on or after filing of a 
claim for compensation benefits. McClain v. Nicholson, 21 
Vet. App. 319 at 321 (2007). The May 2009 VA examination did 
not find the Veteran to have any form of skin rash. Given 
that there is evidence from May 2006 of a VA dermatologist's 
diagnosis of eczematous dermatitis, this is sufficient 
indication of the likelihood of a current disability. There 
remains the question of etiology, and whether such disorder 
may be related to service. For purposes of this inquiry, the 
Veteran's exposure to Agent Orange is presumed based upon his 
service in Vietnam. Of those conditions which may be 
presumptively service-connected due to Agent Orange exposure, 
however, the only such dermatological condition is chloracne, 
which the Veteran does not allege he manifests nor has he 
demonstrated symptoms similar to in nature. In any event, 
presumptive service connection for chloracne requires initial 
onset to a compensable degree within a year of last date of 
exposure, which is clearly not shown in this instance. See 38 
C.F.R. § 3.307(a)(6)(ii).  

The record does not otherwise demonstrate the Veteran has a 
skin rash of service origin, including due to herbicide 
exposure. Combee, supra. The first indication of any 
diagnosable dermatological disorder is dated from 2003, more 
than 30 years since separation from service. There is a 
significant lack of continuity of symptomatology from service 
up until the present time period. See 38 C.F.R. § 3.303(b) 
(2009) (continuity of symptomatology essential to 
establishing service connection for a disorder not otherwise 
deemed chronic during service). See also Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007). The VA examiner has further 
opined that the type of dermatological disorder which has 
been diagnosed is not that which would be attributable to 
prior herbicide exposure. In reaching this conclusion, the 
examiner similarly considered the absence of relevant 
symptoms for several years post-service, as well as more 
recently on the VA examination. 
The only other verified skin condition was atopy which was 
clearly nonservice-connected in its origin.

Thus, there is no evidentiary basis upon which to relate a 
claimed skin rash of the groin and legs to an incident of the 
Veteran's service, including presumed exposure to Agent 
Orange. Absent indication of a medical nexus to service, a 
claim for service connection cannot be established. The 
Veteran's own statements have been considered, but as a 
layperson he is not competent to offer an opinion on 
causation without consistent medical evidence. See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for a skin rash. The preponderance of 
the evidence is unfavorable on this claim,  and hence the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Skin Cancer

The extensive post-service medical history including from VA 
and private treatment providers does not include mention of 
evaluation or treatment for skin cancer. At no point in the 
medical evidence on file had the Veteran described ever 
undergoing treatment for skin cancer. A VA dermatological 
examination of May 2009 also   does not include reference to 
this claimed disorder. There is no competent medical evidence 
of the claimed disability of skin cancer. Without evidence of 
a present disability, a claim for service connection cannot 
be proven. Moore, supra; Rabideau, supra. Since there is no 
indication of the current disability claimed, there is no 
further inquiry warranted into its likely etiology, including 
whether it comprises a disability attributable to service. 

Accordingly, service connection for skin cancer is being 
denied. As the preponderance of the evidence is unfavorable, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a gunshot wound of the 
left leg is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is granted. 

Service connection for a scar of the right arm is denied.

Service connection for a skin disorder of the groin and legs, 
to include as due to Agent Orange exposure, is denied.

Service connection for skin cancer, to include as due to 
Agent Orange exposure, is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


